DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 6 and 13 are objected to because of the following informalities: Grammar/usage in recitation of “each of the feet is connects one of each of the pairs of the legs” should be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Inasmuch as the screw is not positively recited/required as part of the invention, it is not clear if/how further limitations of that unclaimed screw clearly define further structure of the claimed invention.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2017/0009789 to Scherer.
Scherer ‘789 teaches limitations for a “fastener clip” – as shown in Fig 17 for example, “comprising: one or more legs” – including the generally left/right sides on 
“wherein the fastener clip is configured to be inserted into and to attach to a slot in a chassis” – although functionally recited as a capability if used with some particular but unclaimed additional elements, reference discloses same in Fig 19 for example with respect to 14, “wherein the wings comprise ledges” – the upper stop portion shown with respect to element(s) 52, “wherein the fastener clip is configured to attach to the slot based at least upon the ledges being configured to engage 10the slot” – as described
, “wherein the threads form a barrel” – as shown and described at 66, “wherein the threads are configured to receive a screw” – as shown and described, “wherein the fastener clip is configured to couple a component to the chassis based at least upon the screw being configured to be coupled to the 15component and to be screwed into the threads”” – as described with respect the mounting of an airbag to a vehicle for example.
As regards claim 2, reference teaches further limitation of “the fastener clip comprises one or more feet attached to a bottom of the one or more legs” – at 54, “wherein the feet are configured to provide a stopping point for the fastener clip being inserted into the slot based at least upon the feet resting against the chassis at the stopping point” – as shown and described. 
As regards claim 3, reference teaches further limitation of “the fastener clip is configured to be removed from the chassis based at least upon pushing the ledges off the edge of the chassis by pushing together the feet” - one of ordinary skill in the art would 
As regards claim 4, reference teaches further limitation of “the screw is configured to prevent removal of the fastener from the chassis based at least upon the screw obstructing a collapsing of the 25wings” –Inasmuch as the claimed invention does not require any screw, one of ordinary skill in the art would recognize that a screw having suitable configuration of geometry would inherently be capable of preventing collapse of the wings since the screw could be inserted between the wings and thereby block such collapse. 
As regards claim 5, reference teaches further limitation of “thread stops toward a top of the fastener clip” – tips 56 as shown in Fig 15 for example, “wherein the thread stops extend into a path of the screw and are Page 9TRM-P0012-US-01Rconfigured to provide resistance against the screw to indicate to a screw user that the screw has reached the top of the fastener clip” – One of ordinary skill in the art would recognize that the indicated structure of the prior art has a configuration as shown that is inherently capable to function as recited with a (unclaimed screw) with head diameter large enough to contact that structure.  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
  	As regards claim 8, reference teaches limitations for a “fastener assembly system comprising: a component” – as shown in Fig 15 for example, “ 15a chassis section comprising a slot” – 14, “fastener clip, wherein the fastener clip comprises: one or more legs; one or more wings attached to the legs; threads between the one or more legs” – 
As regards claim 9, reference teaches further limitation of “the fastener clip comprises one or 5more feet attached to a bottom of the one or more legs” – at 54, “wherein the feet are configured to provide a stopping point for the fastener clip being inserted into the slot based at least upon the feet resting against the chassis at the stopping point” – as shown and described. 
As regards claim 10, reference teaches further limitation of “the fastener clip is configured to be removed from the chassis based at least upon pushing the ledges off the edge of the 10chassis by pushing together the feet” - one of ordinary skill in the art would recognize the prior art configuration is inherently capable of the broadly recited function due to the geometry of its arrangement and resiliency. 
As regards claim 11, reference teaches further limitation of “the screw is configured to prevent removal of the fastener from the chassis based at least upon the screw obstructing a collapsing of the 25wings” –Inasmuch as the claimed invention does not require any screw, one of ordinary skill in the art would recognize that a screw having suitable configuration of geometry would inherently be capable of preventing 
  	As regards claim 12, reference teaches further limitation of “thread stops toward a 15top of the fastener clip” – tips 56 as shown in Fig 15 for example, “wherein the thread stops extend into a path of the screw and are configured to provide resistance against the screw to indicate to a screw user that the screw has reached the top of the fastener clip” – One of ordinary skill in the art would recognize that the indicated structure of the prior art has a configuration as shown that is inherently capable to function as recited with a (unclaimed screw) with head diameter large enough to contact that structure.   

Claim(s) s 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2008/0086850 to Smith.
Smith ‘850 teaches limitations for a “fastener clip” – as shown in Fig 1 for example, “comprising: one or more legs” – including the left and right pairs of portions 30,30 as shown in Fig 2, “one or more wings attached to the legs” – as shown at 40, “5threads between the one or more legs” – as described with respect to 400, 
“wherein the fastener clip is configured to be inserted into and to attach to a slot in a chassis” – although functionally recited as a capability if used with some particular but unclaimed additional elements, reference discloses regardless, “wherein the wings comprise ledges” – elements 70, “wherein the fastener clip is configured to attach to the slot based at least upon the ledges being configured to engage 10the slot” – as shown and described with respect to Fig’s 6-10 for example , “wherein the threads form a barrel” – at 410 wherein the circular form of the opening formed by portions 400 is shown in Fig 2 
As regards claim 2, reference teaches further limitation of “the fastener clip comprises one or more feet attached to a bottom of the one or more legs” – at 80, “wherein the feet are configured to provide a stopping point for the fastener clip being inserted into the slot based at least upon the feet resting against the chassis at the stopping point” – as shown and described. 
As regards claim 3, reference teaches further limitation of “the fastener clip is configured to be removed from the chassis based at least upon pushing the ledges off the edge of the chassis by pushing together the feet” - one of ordinary skill in the art would recognize the prior art configuration is inherently capable of the broadly recited function due to the geometry of its arrangement and resiliency. 
As regards claim 4, reference teaches further limitation of “the screw is configured to prevent removal of the fastener from the chassis based at least upon the screw obstructing a collapsing of the 25wings” – Inasmuch as the claimed invention does 
As regards claim 5, reference teaches further limitation of “thread stops toward a top of the fastener clip” – the generally coplanar portions connecting elements 80,80, “wherein the thread stops extend into a path of the screw and are Page 9TRM-P0012-US-01Rconfigured to provide resistance against the screw to indicate to a screw user that the screw has reached the top of the fastener clip” – One of ordinary skill in the art would recognize that the indicated structure of the prior art has a configuration as shown that is inherently capable to function as recited with a (unclaimed) screw with head diameter large enough to contact that structure.  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
As regards claim 6, reference teaches further limitation of “four legs” – each of elements 30,30,30,30, “a pair of two legs on each side of the fastener clip” – as shown, “wherein the two pairs 5of legs are coupled together by a top portion” – as shown at 60, “two threads, wherein one of each of the threads is between each of the pairs of legs” – 400,400, “two feet, wherein one of each of the feet is connects one of each of the pairs of the legs at the bottom of the legs” – 80,80.  
As regards claim 8, reference teaches limitations for a “fastener assembly system comprising: a component” – 510 as shown in Fig 5 for example, “ 15a chassis 
As regards claim 9, reference teaches further limitation of “the fastener clip comprises one or 5more feet attached to a bottom of the one or more legs” – at 80, “wherein the feet are configured to provide a stopping point for the fastener clip being inserted into the slot based at least upon the feet resting against the chassis at the stopping point” – as shown and described. 
As regards claim 10, reference teaches further limitation of “the fastener clip is configured to be removed from the chassis based at least upon pushing the ledges off the edge of the 10chassis by pushing together the feet” - one of ordinary skill in the art would recognize the prior art configuration is inherently capable of the broadly recited function due to the geometry of its arrangement and resiliency. 
As regards claim 11, reference teaches further limitation of “the screw is configured to prevent removal of the fastener from the chassis based at least upon the screw obstructing a collapsing of the 25wings” – Inasmuch as the claimed invention does 
As regards claim 12, reference teaches further limitation of “thread stops toward a top of the fastener clip” – the generally coplanar portions connecting elements 80,80, “wherein the thread stops extend into a path of the screw and are Page 9TRM-P0012-US-01Rconfigured to provide resistance against the screw to indicate to a screw user that the screw has reached the top of the fastener clip” – One of ordinary skill in the art would recognize that the indicated structure of the prior art has a configuration as shown that is inherently capable to function as recited with a (unclaimed) screw with head diameter large enough to contact that structure.
As regards claim 13, reference teaches further limitation of “four legs” – each of elements 30,30,30,30, “a pair of two legs on each side of the fastener clip” – as shown, “wherein the two pairs 5of legs are coupled together by a top portion” – as shown at 60, “two threads, wherein one of each of the threads is between each of the pairs of legs” – 400,400, “two feet, wherein one of each of the feet is connects one of each of the pairs of the legs at the bottom of the legs” – 80,80.  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 6,315,510 teaches structure corresponding to limitations of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677